SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

872
KA 12-00925
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

DERRICK ANDERSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered May 1, 2012. The judgment
convicted defendant, upon a jury verdict, of grand larceny in the
third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of grand larceny in the third degree (Penal Law
§ 155.35 [1]). We reject defendant’s contention that he was denied
effective assistance of counsel. Defendant failed “to demonstrate the
absence of strategic or other legitimate explanations” for defense
counsel’s failure to request an accomplice charge with respect to two
of the People’s witnesses (People v Rivera, 71 NY2d 705, 709; see
People v Walker, 50 AD3d 1452, 1454, lv denied 11 NY3d 795; see also
People v Smith-Merced, 50 AD3d 259, 259, lv denied 10 NY3d 939).

     Defendant failed to preserve for our review his contention that
the testimony of the accomplices was not sufficiently corroborated and
thus that the conviction is not supported by legally sufficient
evidence (see People v Matt, 78 AD3d 1616, 1617, lv denied 15 NY3d
954). In any event, we conclude that defendant’s statement to the
police and the victim’s trial testimony constitute “sufficient
evidence connecting defendant to the crime[], thereby satisfying the
corroboration requirement” (id.; see CPL 60.22 [1]; People v Reome, 15
NY3d 188, 191-192). Viewing the evidence in light of the elements of
the crime as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we further conclude that the jury did not fail to give the
evidence the weight it should be accorded (see People v Howard, 101
AD3d 1749, 1750, lv denied 21 NY3d 944; see generally People v
Bleakley, 69 NY2d 490, 495).
                                 -2-                           872
                                                         KA 12-00925

     Defendant also failed to preserve for our review his contention
that Supreme Court’s handling of a jury note denied him due process
inasmuch as there was no objection or request with respect to the
manner in which the court responded to the note (see People v Kalb, 91
AD3d 1359, 1359, lv denied 19 NY3d 963). In any event, that
contention lacks merit inasmuch as the court’s response to the note
constituted “ ‘a meaningful response to the jury’s request for
information’ ” (People v Jones, 52 AD3d 1252, 1252, lv denied 11 NY3d
738; see generally CPL 310.30; People v Malloy, 55 NY2d 296, 302, cert
denied 459 US 847). Finally, the sentence is not unduly harsh or
severe.




Entered:   September 26, 2014                  Frances E. Cafarell
                                               Clerk of the Court